Citation Nr: 1017145	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  04-37 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an evaluation greater than 30 percent 
disabling for service-connected posttraumatic stress disorder 
for the portion of the appeal period prior to September 21, 
2007.

5.  Entitlement to an evaluation greater than 50 percent 
disabling for service-connected posttraumatic stress disorder 
for the portion of the appeal period from September 21, 2007. 

6.  Entitlement to an evaluation greater than 30 percent for 
service-connected chronic diarrhea.

7.  Entitlement to an evaluation greater than 10 percent for 
service-connected hypertension. 

8.  Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law
	


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1970 to March 1972.

This matter arises before the Board of Veterans' Appeals 
(Board) from January 2007 and July 2009 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, as well as an October 2007 rating 
decision of the VA RO in Fargo, North Dakota.  After the 
Fargo RO issued its rating decision, jurisdiction over the 
Veteran's claims was transferred back to the Des Moines RO.

The issues of entitlement to a higher evaluation for service-
connected posttraumatic stress disorder and entitlement to 
TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the Department of Veterans Affairs 
Regional Office.



FINDINGS OF FACT

1.  The competent evidence of record shows that the Veteran's 
low back disability was not incurred in or aggravated by his 
period of active military service.     

2.  The competent evidence of record shows that the Veteran's 
neck disability was not incurred in or aggravated by his 
period of active military service.  
   
3.  The competent evidence of record shows that the Veteran's 
tinnitus is not a result of acoustic trauma experienced in 
active military service.     

4.  The Veteran is already in receipt of the highest possible 
disability rating under Diagnostic Code 7319 for his service-
connected chronic diarrhea.

5.  The competent evidence of record does not show that the 
Veteran's diastolic pressure was predominantly 110 or more on 
at least three different days.
  

CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1154(b), 
5103, 5103A (West 2002); C.F.R. §§ 3.159, 3.303, 3.304(d) 
(2009).
  
2.  A neck disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 
5103A (West 2002); C.F.R. §§ 3.159, 3.303, 3.304(d) (2009).
  
3.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A 
(West 2002); C.F.R. §§ 3.159, 3.303, 3.304(d) (2009).

4.  The criteria for an initial evaluation higher than 30 
percent have not been met or approximated for service-
connected chronic diarrhea.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.7, 4.114, Diagnostic Code 5271 (2009).

5.  The criteria for an evaluation higher than 10 percent for 
service-connected hypertension have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.104, 
Diagnostic Code 7101 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In October 2003, March 2006, September 2006, February 2007, 
July 2007, and June 2008 correspondence, the RO generally 
advised the Veteran of what the evidence must show to 
establish entitlement to service connection for his claimed 
disabilities and an increased evaluation for his service-
connected disorders, including specific notification of the 
rating criteria under the applicable diagnostic codes, and 
described the types of lay and medical evidence that the 
Veteran should submit in support of his claims.  The RO also 
explained what evidence VA would obtain and make reasonable 
efforts to obtain on the Veteran's behalf in support of the 
claims.  The VCAA notice letters also addressed the elements 
of degree of disability and effective date.  As part of that 
notice, the RO told the Veteran that disability ratings 
usually range from zero to 100 percent depending on the 
disability involved and based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment.  

In the present case, the Board notes that the Veteran was 
provided with adequate notice with respect to his increased 
rating claims by virtue of the aforementioned VCAA notice 
letters.  Those documents informed the Veteran of the 
necessity of providing on his own or with VA assistance 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disabilities and the effect that worsening 
has on the Veteran's employment.  The letters also notified 
the Veteran that, should an increase in disability be found, 
a disability rating would be determined by applying relevant 
diagnostic codes and included examples of pertinent medical 
and lay evidence that the Veteran may submit or ask the 
Secretary to obtain relevant to establishing entitlement to 
increased compensation.  Finally, the RO also provided the 
specific criteria required to establish entitlement to an 
increased rating found in Diagnostic Codes 7101 and 7319.  

The Board further notes that the Veteran was provided with 
copies of the multiple adjudicatory documents issued by the 
RO in this case, including rating decisions, statements of 
the case, and supplemental statements of the case.  These 
documents cumulatively included a discussion of the facts of 
the claims, notification of the bases of the decisions, a 
description of the pertinent laws and regulations, and a 
summary of the evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with compensation and pension examinations in June 
2004, March 2007, August 2007, September 2007, April 2008, 
and March 2009; obtained the Veteran's VA and private 
treatment records; and associated the Veteran's service 
treatment records with the claims file.  

To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA examinations 
obtained in this case are, collectively, more than adequate, 
as they were predicated on a full reading of the private and 
VA medical records in the Veteran's claims file.  All 
examinations included the Veteran's subjective complaints 
about his disabilities and the objective findings needed to 
rate the disabilities. 

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claims.  Accordingly, 
the Board will proceed with appellate review.  


Service Connection for Low Back Disability, Neck Disability, 
Tinnitus

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992). 

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2009).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war or after December 31, 1946, and 
manifests certain chronic diseases, such as sensorineural 
hearing loss, to a degree of ten percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2009).  The United States Court of 
Appeals for Veterans Claims has held that Congress's use of 
the term "service connection" in section 1154(b) simply 
refers "to proof of incurrence or aggravation of that 
disease or injury in service, rather than to the legal 
standard for entitlement to payments for disability."  
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  Thus, section 
1154(b) relaxes the evidentiary requirements in that the 
Veteran's "'lay or other evidence' [should] be accepted as 
sufficient proof of service incurrence or aggravation unless 
there is 'clear and convincing evidence' that the disease or 
injury was not incurred or aggravated in service or during an 
applicable presumption period."  Id. at 508 (emphasis in 
original).  The Board notes that the Veteran's military 
records indicate that he is in receipt of the combat 
infantryman badge, and the presumptions afforded combat 
veterans are applicable to his claims.      

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of  disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

The Veteran contends that his exposure to acoustic trauma 
without ear protection from loud noises associated with his 
combat duty in Vietnam, specifically from firing weapons and 
being around explosions, led to his tinnitus.  The Veteran 
also claimed back and neck disabilities related to his period 
of active military service.  As the Veteran is in receipt of 
the combat infantryman badge, his in-service injuries are 
conceded.  However, for the reasons described below, the 
Board finds that the preponderance of the evidence weighs 
against the Veteran, and his claims of entitlement to service 
connection for tinnitus, a neck disability, and a low back 
disability are denied.  
  
Initially, the Board notes that despite his exposure to 
acoustic trauma in service and the concessions of in-service 
low back and neck injuries afforded to this combat Veteran, 
the Veteran's ears, spine, and neck were all found clinically 
normal upon his discharge from service.  Additionally, the 
Veteran underwent a compensation and pension examination for 
his tinnitus in September 2007.  The examiner noted that the 
Veteran had a history of military noise exposure from a 
variety of weapons as an infantryman solider and occupational 
noise exposure as a railroad and construction worker.  The 
Veteran reported a longstanding constant bilateral tinnitus 
but could not recall its onset.  After his examination, the 
examiner stated that given the lack of documentation of 
tinnitus at a time near that which the Veteran was in 
military service, it is not at least as likely as not that 
his tinnitus was incurred in military service.  The Board 
further notes that treatment records from the Iowa City VA 
Medical Center indicate the Veteran denied tinnitus in 
February and March 2009.    

VA also afforded the Veteran a compensation and pension 
examination for his claimed back and neck disabilities in 
April 2008.  The Veteran told the examiner that he has had 
back and neck pain for over 20 years but could not recall any 
injury that caused the onset of his pain.  The Veteran did 
not see a doctor for these injuries until 2005 because "he 
was tough."  The examiner diagnosed the Veteran with 
cervical and lumbar degenerative arthritis, disc disease with 
an annular tear, disc bulge and herniations, and foraminal 
stenosis.  Citing both evidence of the Veteran's symptoms 
starting well after his discharge from service and the lack 
of an indication of any back or neck problems while in the 
service, the examiner concluded that the Veteran's "current 
back and neck problems are not due to the service."  

In his August 2007 notice of disagreement regarding his back 
and neck claims, the Veteran argues that VA did not give 
sufficient probative value to the Veteran's lay statements.  
However, the record is devoid of any lay statements 
describing how the Veteran injured his low back or neck, and 
the record is entirely unclear as to how the Veteran incurred 
these injuries.  Indeed, the Veteran told the compensation 
and pension examiner that his injuries occurred sometime 
before 1988, around 16 years after his discharge, and that he 
could not remember what caused them.  As for his tinnitus 
claim, the Veteran argues that the fact that he was exposed 
to noise in service that was louder than his occupational 
noise exposure means both that it is at least as likely as 
not that his tinnitus is related to his in-service noise 
exposure and that he should be given the benefit of the 
doubt.  Nevertheless, the evidence of record indicates that 
he did not have tinnitus when he exited service and denied 
tinnitus in February and March 2009.  Furthermore, the only 
competent opinion of record indicates that it is not at least 
as likely as not that the Veteran's tinnitus is related to 
his in-service noise exposure, and there is no evidence that 
the Veteran has experienced of continuity of tinnitus 
symptomatology since service.  Additionally, while the Board 
will also concede in-service back and neck injuries, there is 
no evidence that the Veteran's current disabilities are 
related to those in-service injuries, especially considering 
that the Veteran could not describe how he hurt his back or 
neck during his period of active military service.   

Finally, the Board observes that the record does not show any 
complaints of tinnitus prior to the September 2007 
compensation and pension examination and that the April 2008 
compensation and pension examination report provided a 
history of treatment for a back and neck disability dating 
back to only December 2005.  The Board notes that the passage 
of many years between discharge from active service and the 
medical documentation of a claimed disability, as is present 
with the Veteran's claims, is evidence against a claim of 
service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).     

Since the evidence of record does not establish a 
relationship or nexus between the Veteran's active military 
service and his tinnitus, low back disability, and neck 
disability, the Board finds the preponderance of the evidence 
weighs against the Veteran's claims.  Therefore, service 
connection for tinnitus, a low back disability, and a neck 
disability is not warranted.  In reaching this conclusion, 
the Board notes that under the provisions of 38 U.S.C.A. 
§ 5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  The preponderance of the evidence, however, 
is against the Veteran's claim and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practically 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3 (2009). 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of 
the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).
Chronic Diarrhea

The Board notes that the Veteran's 30 percent disability 
rating for chronic diarrhea is the highest possible 
disability rating under Diagnostic Code 7319.  The Board also 
observes that the evidence does not demonstrate that the 
Veteran has been diagnosed with any disorders that would 
entitle him to a higher evaluation for his service-connected 
chronic diarrhea under any analogous diagnostic code for 
digestive system disabilities.  Indeed, the Veteran's August 
2007 compensation and pension examiner noted no history of 
ulcerative colitis; no ostomy present; no episodes of 
abdominal colic, nausea or vomiting, or abdominal distension 
consistent with a partial bowel obstruction; no signs of 
anemia; no fistula; no abdominal mass; and no abdominal 
tenderness 

To the extent that this disability may affect the Veteran's 
employment, such has been contemplated in the currently 
assigned schedular evaluation.  The evidence does not reflect 
that the disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards are rendered impracticable.  There is 
also no unusual or exceptional disability picture.  Thus, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2009) is 
not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claim and that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).     

Hypertension

The Veteran is currently in receipt of a 10 percent 
disability rating under Diagnostic Code 7101, which provides 
ratings for hypertensive vascular disease (hypertension and 
isolated systolic hypertension).  Under this diagnostic code, 
the next higher 20 percent disability rating is awarded for 
hypertensive vascular disease with diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  Hypertensive vascular disease 
with diastolic pressure predominantly 120 or more is rated 40 
percent disabling, and hypertensive vascular disease with 
diastolic pressure predominantly 130 or more is rated 60 
percent disabling.  Note (1) to Diagnostic Code 7101 provides 
that hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.

In January 2007, the Veteran filed for an increase to his 10 
percent disability rating.  His claims file contains several 
blood pressure readings relevant to the appeal period.  Three 
blood pressure readings taken during a March 2007 
genitourinary compensation and pension examination revealed 
readings of 164/111, 179/111, and 166/101.  Then, in an 
August 2007 genitourinary compensation and pension 
examination, the Veteran's blood pressure reading was 
187/116.  A March 2009 general compensation and pension 
examiner also took three blood pressure readings, recording a 
136/82, 143/95, and 137/83.  The Veteran then reported that 
his blood pressure at home was 120-130/78-80 in February 2009 
and 120-130/60s-70s in June 2009.  In the same June 2009 
treatment record, the Veteran's blood pressure was 124/74.    

In this case, the Board finds that an increased evaluation is 
not warranted.  The competent evidence of record does not 
show that the Veteran's diastolic pressure was predominantly 
110 or more or that his systolic pressure was predominantly 
200 or more two or more times on at least three different 
days.  Although the Veteran had blood pressure readings with 
diastolic pressure above 110, he did not have such a reading 
on at least three different days.  Therefore, the Board finds 
that an increased evaluation is not warranted under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101.

The Board further notes that to the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 10 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2009) is 
not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claim and that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).     


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a neck disability is 
denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to an evaluation greater than 30 percent for 
service-connected chronic diarrhea is denied.

Entitlement to an evaluation greater than 10 percent for 
service-connected hypertension is denied. 


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claims of 
entitlement to a higher evaluation for service-connected 
posttraumatic stress disorder (PTSD) and entitlement to TDIU.   

In February 2010, the Veteran's representative indicated that 
the Veteran received treatment at the VA Medical Center 
Mental Health Clinic in Iowa City from June 2009 through 
February 2010 but was unable to obtain the records from this 
treatment.  The last records in the claims folder from the 
Iowa City VAMC date from September 2009.  On remand, the RO 
or AMC should attempt to obtain the Veteran's treatment 
records from the mental health clinic.  See 38 C.F.R. 
§ 3.159(e)(2) (2009).

As to the claim for a TDIU, the Board finds that this claim 
is inextricably intertwined with the above claim.  Therefore, 
adjudication of this claim must be deferred pending 
completion of the additional evidentiary development outlined 
above.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(where a claim is inextricably intertwined with another 
claim, the claims must be adjudicated together in order to 
enter a final decision on the matter).

Accordingly, the case is REMANDED for the following action:

1.	To the extent feasible, all outstanding 
VA treatment records pertaining to any 
treatment the Veteran has received for 
his PTSD at the VA Medical Center 
Mental Health Clinic in Iowa City from 
September 2009 to the present should be 
obtained and associated with the claims 
folder.  If any records are not 
available, please make specific note of 
that fact in the claims file.
 
2.	After any additional development deemed 
necessary is accomplished, the 
Veteran's claims should be 
readjudicated.  If any benefit sought 
on appeal remains denied, the Veteran 
should be provided with a supplemental 
statement of the case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law, as well as regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


